Citation Nr: 1432400	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-45 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for osteoarthritis of the knees.

3.  Entitlement to a compensable rating for bilateral hearing loss prior to April 16, 2009, and in excess of 10 percent after April 16, 2009.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to May 1969, from September 1988 to November 1991, and from November 2002 to May 2003.  He had additional periods of military reserve service including in July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2006, September 2008, and October 2010 by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  An October 2009 rating decision established service connection for diabetic retinopathy and granted an increased 10 percent rating for bilateral hearing loss.  Although the Veteran and his service representative presented additional argument in May 2014 asserting service connection for diabetic retinopathy, the Board finds the appeal as to this matter has been fully resolved.

In May 2014, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issues on appeal, in pertinent part, were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims in July 2006, March 2008, July 2008, August 2008, and October 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records sought and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

In this case, the Veteran contends that he has present knee disabilities as a result of service including a right knee injury in July 1998, that he has hypertension that developed as a result of his service-connected diabetes mellitus, and that his service-connected hearing loss has increased in severity.  The Board notes that VA medical opinions as to the service connection issues were obtained in June 2008, November 2009, and July 2010, but that the Veteran provided additional medical literature in support of his hypertension claim in October 2009 and statements from his spouse and fellow serviceman in support of his claims in May 2014.  The Board also notes that a May 2013 request for VA treatment records for the period from January 1990 to May 1999 apparently erroneously requested records for a bilateral ankle disorder.  At his hearing in May 2014 the Veteran also reported that he had been provided new VA hearing aids in 2013 and that he had audiological tests at that time.  In light of the evidence of record, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, to include any reports of treatment for a knee disorder during the prior from January 1990 to May 1999 and any audiology report during the course of this appeal, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Schedule the Veteran for an appropriate VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has present knee disabilities as a result of service, to include as a result of a right knee injury in July 1998.  The examiner should address the relevant evidence of record, including service examination reports dated in November 2002 and statements in support of the claims dated in May 2014.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Schedule the Veteran for an appropriate VA examination for an opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has hypertension as a result of service, to include as a result of his service-connected type II diabetes mellitus disability.  The examiner should address the relevant evidence of record, including medical literature provided in October 2009 and statements in support of the claims dated in May 2014.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Schedule the Veteran for VA audiology examination for an opinion as to the severity of his service-connected hearing loss.  All necessary studies and tests should be conducted.  A complete rationale for all opinions expressed should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



